Citation Nr: 1647157	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  12-31 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for chronic bronchitis.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from June 1972 to July 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in October 2015.  A transcript of that hearing is of record.

In January 2016, the Board remanded the Veteran's claim for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDING OF FACT

Chronic bronchitis was not shown to have been diagnosed either in service or within a year of service discharge; and the evidence fails to establish that the Veteran currently has a chronic respiratory disorder etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for chronic bronchitis have not been met.  38 U.S.C.A §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  While the Veteran testified that he receives Social Security Administration (SSA) disability benefits, he clarified that he was awarded disability due to a lower extremity disability and not due to any respiratory disorder.  As such, SSA records need not be obtained.  Additionally, the Veteran testified before the Board in October 2015.

The Veteran was also provided a VA examination (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions and his opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran's representative has objected to the adequacy of the examination asserting that the Veteran has been diagnosed with chronic obstructive pulmonary disease (COPD), and therefore, the examiner's finding that the Veteran did not have any "chronic lung disease" contradicts a private medical diagnosis of COPD.  However, as discussed more fully below, the Board finds that the VA medical opinion is adequate as the Veteran's medical record does not contain objective medical evidence of a chronic respiratory disorder.  In addition, the medical opinion was rendered by a medical professional based on a review of claims file.  The VA medical professional considered the Veteran's medical history and considered the Veteran's assertions of a respiratory disorder during his active service.  The medical opinion is based upon correct and sufficient facts and data.  The Board finds that for these reasons, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.

In December 2009, the Veteran filed his claim, which was denied by a September 2009 rating decision.  He asserted that his bronchitis was due to his active service.  He further asserted that he was exposed to herbicides.  He asserted that during active duty, he had cold and upper respiratory infections.

Regarding herbicide exposure, the Veteran is a Vietnam War era veteran and herbicide exposure has been conceded by the RO in a separate rating decision grating service connection for diabetes.  While respiratory cancer is listed as a disease associated with herbicide exposure, the Veteran has not been diagnosed with respiratory cancer, or as discussed below, with any chronic respiratory disorder.  Furthermore, bronchitis is not listed as a disease associated with herbicide expose.  38 C.F.R. §§ 3.307, 3.309.  As such, service connection for bronchitis due to herbicide exposure is not warranted.

The Veteran's STRs do not show any complaints, symptoms, treatment, or diagnosis for bronchitis.  He did receive treatment for symptoms from colds, coughs, nasal drip, and sinus congestion.  However, at his separation examination in May 1975, his lungs and chest were normal and no chronic respiratory diagnoses were noted.

The first evidence of bronchitis after his active service is not until February 2006, when he was diagnosed with bronchitis more than three decades after his separation from service.  Later in October 2006, his lungs were clear on examination.  He was diagnosed again with bronchitis in August 2008.  In November 2010, his lungs were again clear on examination.  In December 2014, he had a normal respiratory rate, he denied having any shortness of breath, and he had no cough or septum.  On examinations in December 2014, January 2015, and June 2015, his lungs were clear.

In November 2015, the Veteran saw Noma Niculescu, M.D., for an opinion on his bronchitis.  He reported having coughs and shortness of breath, but denied having any wheezing, septum production, or coughing of blood.  He had a normal pulmonary examination.  Despite having a normal examination, Dr. Niculescu diagnosed the Veteran with COPD bronchitis.

However, later in November 2015, the Veteran underwent a spirometry, an objective test for respiratory disorders, and the results were within normal limits showing that he had normal pulmonary function.

In May 2016, the Veteran was afforded a VA examination.  The Veteran reported that when it gets cold, it goes into his chest and he coughs for three to four weeks.  He reported that this last happened about five years ago.  He also reported having some hoarseness in the mornings that cleared over a few hours.  The examiner indicated that the Veteran did not have a respiratory condition that required the use of oral or parenteral corticosteroid medications, inhaled medications, oral bronchodilators, antibiotics, or outpatient oxygen therapy.  The examiner indicated that the Veteran did not have any pulmonary conditions.  A chest x-ray showed no acute pulmonary process.  The examiner reviewed the November 2015 pulmonary function testing showing that results were within normal limits.  After interviewing the Veteran, reviewing the Veteran's claims file, and conducting a physical examination, the examiner opined that the Veteran's bronchitis was less likely than not incurred in or caused by his active service.  The examiner reported that the Veteran's STRs showed that he had occasional common colds during his naval service and did not show any persistent bronchitis problems.  The examiner reported that the Veteran was not diagnosed with bronchitis until over three decades after his naval service.  The examiner reported that the Veteran had a normal chest examination, had a normal chest x-ray, and had normal pulmonary functions.  The examiner concluded that the Veteran did not have any chronic lung disease.

The critical issue in this case is whether the Veteran actually has chronic bronchitis due to his naval service.  When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190   (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

In review of the evidence above, the Veteran's STRs show only treatment for various cold symptoms during his service and do not contain any evidence showing a diagnosis of chronic bronchitis.  Furthermore, prior to 2006, the Veteran's medical record does not document any complaints, treatment, or diagnosis for bronchitis.

The November 2015 report from Dr. Niculescu does show that he reviewed the Veteran's claims file.  While Dr. Niculescu diagnosed the Veteran with COPD bronchitis, objective medical evidence, also from November 2015, shows that the Veteran had normal pulmonary function.  Dr. Niculescu does not refer to any objective studies and is apparently basing his diagnosis of COPD bronchitis on the Veteran's own self-reports.  A post-service reference to injuries sustained in service, without a review of service medical records, is not competent medical evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999).  Further, a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In addition, an examination that does not take into account the records of prior medical treatment is neither thorough nor fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, is not competent medical evidence merely because the transcriber is a health care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Finally, a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 

The medical assessment from Dr. Niculescu is inconsistent with the objective medical evidence, specifically the November 2015 spirometer results showing normal pulmonary function.  Dr. Niculescu did not refer any medical evidence in the Veteran's claims file.  As such, the assessment of Dr. Niculescu is given little probative value.

The opinion of the May 2016 VA examiner is given great probative value.  The examiner had the opportunity to review the Veteran's claims file, interview the Veteran, and conduct a physical examination.  Specifically, the examiner noted the November 2015 spirometry results.  The examiner noted that the Veteran had treatment for cold symptoms during his naval service, but that there was no diagnosis of bronchitis until over three decades later.  The examiner reported that the Veteran did not have a chronic lung disease and that his bronchitis was less likely than not incurred in or caused by his active service.  This negative opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a chronic respiratory disorder.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex, as with a chronic respiratory disorder.  Therefore, while the Veteran disagrees with the conclusion that his respiratory disorder neither began during, nor was otherwise caused by, his naval service, he is not considered competent (meaning medical qualified) to address the etiology of his bronchitis.  As such, his opinion is insufficient to provide the requisite nexus. 

Accordingly, the criteria for service connection have not been met for chronic bronchitis.  That is, the evidence does not show that chronic bronchitis was diagnosed in service or within one year of service and the weight of the evidence is against a finding that chronic bronchitis has existed continuously since service.  Therefore, the claim is denied. 


ORDER

Service connection for a respiratory disorder is denied.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


